Citation Nr: 1126818	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran initially filed a claim for VA compensation in April 1992, seeking service connection for, among other things, a low back disability, a right shoulder disability, and a psychiatric disorder, all of which were denied by the RO in January 1993.  The Veteran appealed to the Board and in March 1996, the Board denied those claims on the basis that they were not well grounded.  Although in July 2008, the Veteran expressed his desire to file "new claims" of service connection for a low back disability, a right shoulder injury, and a mental condition, in light of this procedural history, the Board has characterized the issues on appeal as whether new and material evidence has been submitted to reopen the previously denied claims of service connection.

The Board notes that in April 2001 statement in support of claim, the Veteran indicated his desire to seek service connection for a left shoulder disability.  As that claim has not yet been adjudicated, it is not properly before the Board at this time.  Hence, a claim of service connection for a left shoulder disability is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The Veteran was scheduled for a videoconference hearing with the Board on August 4, 2010.  Notice of the hearing date was provided on May 20, 2010.  The Veteran failed to report for the hearing.  The Veteran has not requested that the hearing be rescheduled and has not provided good cause for his failure to report.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2010).  (The Veteran appeared for a RO hearing in October 2009, and a copy of the transcript of that hearing is of record.)

(The decision below addresses whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability and a psychiatric disorder.  The issue of whether new and material evidence has been submitted to reopen the claim of service connection for a right shoulder disability and the underlying claims for service connection for a low back disability and an acquired psychiatric disability are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a March 1996 decision, the Board denied service connection for a low back disability, a right shoulder disability, and a psychiatric disorder.  

2.  Evidence received since the Board's March 1996 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and it raises a reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the Board's March 1996 decision consists of service department records that are related to the claimed psychiatric disability that were in existence from the time that the Veteran first sought service connection and were sufficiently identified by the evidence of record.


CONCLUSIONS OF LAW

1.  The March 1996 Board decision that denied service connection for a low back disability, a right shoulder disability, and a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (1995).

2.  New and material evidence has been submitted to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted consisting of service treatment and service department records; as a result, the claim of entitlement to service connection for a psychiatric disability must be reconsidered.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, the Board's March 1996 decision that denied service connection for a low back disability and a psychiatric disorder constituted a final appellate determination.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2010).  

As a result of the finality of the prior decision, the Veteran's claims of service connection for a low back disability and an acquired psychiatric disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

Generally, without the submission of new and material evidence, a previously and finally disallowed claim will not be reconsidered on the merits.  If, however, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

The above-noted provisions do not apply if the later-received records could not have obtained by VA when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center or any other official source.  38 C.F.R. § 3.156(c)(2).

A.  Low Back Disability

In this case, the evidence of record at the time of the March 1996 Board decision consisted of: the Veteran's service treatment records (STRs), a VA hospitalization report, a 1992 VA x-ray report and evaluation of the spine, and private medical evidence.  A review of the Veteran's STRs shows that he had complained of back pain in July 1968.  X-rays taken at that time were negative.  He again complained of back pain in September 1968 and was diagnosed with lumbosacral strain the following month.  On his December 1968 separation examination report, the Veteran denied back trouble of any kind and his spine was evaluated as clinically normal.  

A 1992 x-ray of the spine showed partial sacralization of L-5 and very minimal spondylosis, as manifested by small hypertrophic marginal osteophytes arising from L-4.  There were also deformities involving the transverse processes of L-2 and L-3, which were noted to possibly be post-traumatic.  During an accompanying examination, the Veteran reported low back pain since 1968 and stated that there were days he could not get out of bed.  It was noted that the Veteran used a cane.  The Veteran was diagnosed with osteoarthritis of the lumbar spine.  Evidence received in May 1993 from the Veteran's private physician contained diagnoses of chronic back pain and arthritis.  

In March 1996, the Board denied service connection for a low back disability, noting no relationship between the Veteran's current complaints of back pain and service.  Given the lack of medical-nexus evidence, the Board found that the Veteran's claim of service connection for a low back disability was not well grounded.  

Relevant evidence received since the March 1996 Board decision consists of VA and private treatment records containing complaints of radiating low back pain and diagnoses of osteoarthritis and lumbar disc disease; the Veteran's lay statements, to include an October 2009 decision review officer (DRO) hearing transcript; and an August 1999 VA examination report.  

Notably, during the August 1999 VA examination, the Veteran reported that he injured his back in service and has had, since that time, constant pain in his back.  Further, during his October 2009 DRO hearing, the Veteran reported receiving treatment for low back pain on and off since service.  

The Board finds that the Veteran's assertion that he injured his back in service, which is supported by his STRs, and has since that time experienced back pain, constitutes new and material evidence in that it satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See Shade, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).

As a result, the Board finds that the Veteran's statements, as recorded in the August 1999 VA examination report and his October 2009 DRO hearing transcript, which are presumed credible, see Justus, supra, suggests a possible relationship between the Veteran's back disability and military service.  The evidence is not dispositive of the nexus issue, but, as will be discussed in the remand below, it nevertheless triggers VA's duty to provide the Veteran with a VA medical examination.  Accordingly, the claim of service connection for a low back disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; Shade, supra; 38 C.F.R. § 3.156(a).

B.  Acquired Psychiatric Disability

Relevant to the Veteran's claim of service connection for a psychiatric disability, at the time of the March 1966 Board decision, the evidence consisted of: the Veteran's STRs, to include his separation examination report on which he was found to be psychiatrically normal; a 1979 report of a military discharge review board in which it was noted that the Veteran had been found to have an aggressive personality in service, and had suffered from chronic drug use; a VA hospitalization report showing that the Veteran had been hospitalized from March 1992 to June 1992 for psychiatric problems; a November 1992 VA psychiatric examination report containing a diagnosis of mild organic brain syndrome and recording the Veteran's assertion that while in service he became depressed because his wife had "lost a baby" and he was not permitted to return home at the time of the incident.  

Since the March 1996 denial of the Veteran's claim of service connection for a psychiatric disorder, service personnel records containing a November 1968 psychiatric evaluation have been associated with the claims folder.  There is no question that that psychiatric evaluation falls within the category of service records that are related to the claimed in-service injury, event, or disease.  Further, it is clear that the 1968 psychiatric evaluation, rendered at the request of the Veteran's unit, has been in existence since the Veteran first sought service connection for a psychiatric disability.  Moreover, the report of a 1979 Army discharge review board proceeding references the November 1968 psychiatric evaluation.  The Board finds that the information provided was sufficient for VA to have identified and obtained the additional pertinent service personnel records.  

Accordingly, because the new evidence includes relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim must be reconsidered.  38 C.F.R. § 3.156(c).  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability, is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence consisting of relevant service department records having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder will be reconsidered.  To that extent, the appeal of this issue is granted.


REMAND

As for the Veteran's claim of service connection for a right shoulder disability, the Board finds that before it can reach the question of whether new and material evidence has been received to reopen that claim (last finally denied by the Board in March 1996), the matter must be remanded for further development.  The Board also finds that additional development is required with respect to the Veteran's claims of service connection for a low back disability and a psychiatric disorder.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) (VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

VA regulations provide specifically that for claims filed on or after August 29, 2001, the duty to obtain records applies to claims to reopen.  See 38 C.F.R. § 3.159(c) (2010) ("VA will give the assistance described in paragraphs (c)(1) [ (pertaining to obtaining records not in Federal custody) ], (c)(2) [ (pertaining to obtaining Federal records) ], and (c)(3) [ (pertaining to obtaining records in disability compensation claims) ] to an individual attempting to reopen a finally decided claim."); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir.2003) ("VA has chosen to assist claimants attempting to reopen in limited circumstances.  Specifically, VA will give the assistance described in § 3.159(c)(1)-(3)."); 66 Fed. Reg. 45,620, 45,629 (noting that VA will give assistance described in § 3.159(c)(1)-(3) in claims to reopen received by VA on or after August 29, 2001).

Here, a review of the record shows that the Veteran reported having received treatment related to his back, right shoulder, and mental condition from numerous different private physicians since his separation from service.  In October 2009, the RO sought to obtain the identified information from 7 private physicians and the Michigan Department of Corrections.  Of those 7 physicians, the RO received 3 responses.  Two physicians provided copies of the Veteran's treatment records and Dr. B.M. indicated that she had no records for the Veteran, stating that the RO should direct its request to the "Hurley Medical Center."  Further, a response was received from the Michigan Department of Corrections indicating that the Veteran had been discharged from parole in August 1988 and stating that medical files were not maintained after 7 years of inactivity.  

In accordance with 38 C.F.R. § 3.159(c)(1), reasonable efforts to obtain relevant records not in the custody of a Federal department of agency "will generally consist of an initial request and, if the records are not received, at least one follow-up request."  38 C.F.R. § 3.159(c)(1).  Further, "[i]f VA receives information showing that subsequent requests to . . . another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source."  Id.

Moreover, "[i]f VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, . . . VA will provide the claimant with oral or written notice of that fact."  38 C.F.R. § 3.159(e).  The notice must specifically contain the following information: "(i) The identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  Id.; see 38 U.S.C. § 5103A(b)(2).  

Here, although the AOJ received responses from only 4 of the 8 sources contacted for records, no follow-up requests were made.  Further, no request for records was made to the "Hurley Medical Center," nor was the Veteran contacted for any additional information regarding treatment at the facility.  Moreover, the Veteran was not notified regarding the non-existence of records from the Michigan Department of Corrections.  Accordingly, the Board finds that the Veteran's claims of service connection for a low back disorder and an acquired psychiatric disorder, as well as the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right shoulder disability, must be remanded for the AOJ to ensure compliance with VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims.  Specifically, the procedures for requesting non-Federal records as set forth in 38 C.F.R. § 3.159(c)(1) must be followed.  This includes making follow-up requests for records from Dr. N.T., Dr. K.R., Dr. K.C., and Dr. S.B., and an initial request for records from the Hurley Medical Center.  Moreover, in accordance with 38 C.F.R. § 3.159(e), the Veteran must be notified of the unavailability of any records from the Michigan Department of Corrections and from Dr. B.M.  Further, if, on remand, it is determined that records from any other identified source are nonexistent or unattainable, the Veteran must be notified of that determination.  38 C.F.R. § 3.159(e).  

The Board also notes that during a May 2002 initial consultation with private physician M.P., M.D., the Veteran reported having received treatment for his low back pain at the Ann Arbor, Michigan, VA medical center (VAMC).  Here, there is no evidence that the AOJ attempted to obtain treatment records from the Ann Arbor VAMC.  As records pertaining to treatment for the specific disability for which the Veteran seeks service connection are relevant records that may help in substantiating his claim, a remand is necessary for the AOJ to ensure that these records are associated with the claims folder and considered in connection with the Veteran's claim.  See 38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."); Loving, supra.  

The May 2002 private treatment record further discloses that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) due to his chronic low back pain since 1993.  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  But see Golz, 590 F.3d at 1320-21 (holding that the duty to assist "is not boundless in its scope"  and "not all medical records or all [Social Security Administration] disability records must be sought--only those that are relevant to the veteran's claim").  On remand, the records relating to those disability benefits should be requested from SSA.  See 38 C.F.R. § 3.159(c)(2).

As to the Veteran's claim of service connection for a low back disability, although the Veteran has been afforded a general medical examination, he has not been afforded a VA examination for the specific purpose of determining whether a currently diagnosed back disability is related to service.  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

McLendon, supra.

Here, the evidence shows that the Veteran has current diagnoses of osteoarthritis of the lumbar spine and lumbar disc disease.  As discussed above, the Veteran's STRs document complaints of back pain in service and the veteran has asserted that he injured his back in service and has, since that time, suffered from back pain.  Although there is gap in time between the Veteran's discharge from service and any documented post-service complaints of back pain, the Board notes that the evidence reveals that the Veteran was incarcerated from 1969 to 1980 and that any medical records from that period of time are unavailable.  Further, the Veteran is certainly competent to describe observable symptomatology, such as pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon, 20 Vet. App. at 83 ("credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Accordingly, the Board finds that on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of any current low back disability.  Thus, the VA examiner should identify all current spine disabilities and opine whether it is at least as likely as not that any such current disability is related the Veteran's active military service, to include any reported in-service back injury.  

The Board also finds that an examination in warranted in connection with the Veteran's claim of service connection for an acquired psychiatric disorder.  In this regard, the Board notes that the record contains Axis I diagnoses of dysthymic disorder, adjustment disorder with depressed mood, and mood disorder, not otherwise specified, and shows treatment for depression, to include a prescription for Celexa.  The Veteran has stated his belief that his current psychiatric disorder is related to service.  Specifically, the Veteran indicated that he first became depressed in service when he was refused leave to take care of his wife after she lost a child during childbirth.  The record also shows that the Veteran received psychiatric treatment in service.  Moreover, the Veteran has related that he received psychiatric care while incarcerated shortly after service.  Although the Veteran has been afforded several VA mental status examinations for competency purposes, no examiner has been asked to opine as to the etiology of any diagnosed psychiatric disorder.  

Accordingly, the Board finds that on remand, the Veteran should be afforded a VA examination in connection with his claim of service connection claim for a psychiatric disorder.  See McLendon, supra.  Further, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and in light of the varying psychiatric diagnoses of record, in order to properly assess the Veteran's service connection claim, the Veteran must be must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist who should be asked to provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for his right shoulder, low back, or mental health problems since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran has also indicated that he received treatment at the Ann Arbor, Michigan, VAMC.  The Veteran should be asked to provide information regarding the dates of such treatment so that the records can be requested.  Even if the Veteran does not respond, a query should be made for any records for the Veteran from that facility.

2.  The AOJ must make follow-up requests for records from Dr. N.T., Dr. K.R., Dr. K.C., and Dr. S.B., and an initial request for records from the Hurley Medical Center in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran must also be specifically notified that medical records from the Michigan Department of Corrections are unavailable.

3.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed. All records and/or responses received must be associated with the claims file.

4.  Schedule the Veteran for a VA examination in connection with his claim of service connection for a low back disability.  (This should be done after actions requested in paragraphs 1 through 3, above are completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's current osteoarthritis of the lumbar spine or lumbar disc disease, or any other diagnosed back disability, is at least as likely as not related to his period of active military service.  All opinions should be set forth in detail and explained in the context of the record.  The examiner should outline the reasons for accepting or rejecting the Veteran's report of continuity of symptoms since service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5.  Schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder.  (This should be done after actions requested in paragraphs 1 through 3, above are completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.) 

The examiner should be asked to review the entire record, take a detailed history from the Veteran, identify any current psychiatric disabilities, and provide an opinion as to the medical probabilities that any identified psychiatric disability is attributable to the Veteran's active military service.  A detailed explanation for each opinion should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


